Per Curiam.

Every acquittal must he satisfactory. The malice ought to appear from what passed at the trial, or from *some circumstances, or declaration, out of court. The judge ought to say he thinks a copy ought to be granted.
Colden. The judge who presided at the trial is not now on the- bench, and thinks he cannot now amend the certificate.
Per Curiam. That is no impediment. It may be done |nine pro tunc.
*203M. B. The certificate being altered according to the direction of the court, the copy was ordered accordingly.
Motion granted.
*#*A counsellor, who has been a judge of this court, is entitled to a seat at the table with the attorney-genera] and officers of the people, or, as the English lawyers would express it, within the bar.